DISCIPLINARY PROCEEDING
PER CURIAM.
Upon review of the hearing committee and disciplinary board’s findings and recommendations, and considering the transcript, record, argument and briefs, the Court adopts the board’s recommendation to provide that Marion Overton White be suspended from the practice of law for eighteen months from the finality of this decision. All costs are assessed against respondent.
WATSON and HALL, JJ., dissent, believing that 12 months would be an appropriate suspension.
Rehearing granted; suspension reduced to twelve months.
LEMMON, J., dissents from reduction.
COLE, J., would reduce suspension to six months.